Exhibit 10.26

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of
September 15, 2016 (the “Agreement Date”), with an effective date of January 1,
2016 (the “Effective Date”), by Playa Management USA, LLC, a Delaware limited
liability company with an address at 3950 University Drive, Suite 301, Fairfax,
Virginia 22030 (“Playa Management”), and Alexander Stadlin (“Executive”).

WHEREAS, as of the Effective Date, Playa Management desires to engage Executive
as Chief Executive Officer of Playa Management; and

WHEREAS, Executive desires to serve as Chief Executive Officer of Playa
Management pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1. Term

Playa Management shall employ Executive, and Executive shall be employed by
Playa Management, upon the terms and conditions set forth in this Agreement.
Unless terminated earlier pursuant to Section 5 below, Executive’s employment
pursuant to this Agreement shall be for a period of three (3) years commencing
on the Effective Date and ending on December 31, 2018 (the term being the
“Employment Period”).

 

2. Title; Duties

(a) Executive shall be employed as Chief Executive Officer. Executive shall
report to the CEO of Playa Resorts Management, LLC, which shall have the final
and exclusive authority to direct, control and supervise the activities of
Executive. Executive shall perform such services consistent with his position as
may be assigned to him from time to time by the CEO. Executive is employed in a
fiduciary relationship with Playa Management. In addition to the foregoing,
Executive shall perform duties consistent with his appointment from time to time
to any other executive positions with Playa Management or any of Playa
Management’s related or affiliated entities (the “Playa Affiliates”). For the
avoidance of doubt, Executive may be appointed, removed and reappointed to or
from executive and directorship positions of any Playa Affiliate and any such
action, other than a removal of Executive as an executive of Playa Management
shall not constitute a termination of Executive under this Agreement.

(b) Executive shall carry out his duties set forth in this Agreement at Playa
Management’s offices in Fairfax, Virginia; provided, however, that Executive’s
duties require extensive and extended travel, which the parties expect, may
involve travel approximately fifty percent (50%) of the time with fluctuation
based upon business exigencies.

 

3. Extent of Services

(a) General. Executive shall devote a substantial majority of his business time,
attention, skill and effort to the performance of his duties under this
Agreement. Executive may, to the extent such activities do not impair the
performance of his duties to Playa Management or the Playa Affiliates:
(i) engage in personal investments and charitable, professional and civic

 

1



--------------------------------------------------------------------------------

activities; (ii) serve on boards of directors (or other governing bodies) of
non-competitive corporations (or other entities) other than Playa Management and
the Playa Affiliates; and (iii) engage in such additional activities and serve
on such additional boards of directors (or other governing bodies) as the Board
of Directors of Playa Management (“Playa Management Board”) shall approve;
provided, however, that Executive shall resign promptly from any additional
boards of directors (or additional other governing bodies) if directed to do so
by the Playa Management Board or the Board of Directors of Playa Hotels &
Resorts, B.V. (the “Playa Board”) in its sole and absolute discretion. Executive
shall not serve on the board of directors (or other governing body) of any
corporation (or any other entity) that engages in activities in competition with
those of Playa Management or the Playa Affiliates. Executive shall perform his
duties to the best of his ability, shall adhere to Playa Management’s published
policies and procedures and shall use his best efforts to promote the interests,
reputation, business and welfare of Playa Management.

 

4. Compensation and Benefits

(a) Salary. As of the date of this Agreement, Playa Management shall pay
Executive a gross annual base salary (“Base Salary”) of Five Hundred and Fifteen
Thousand Dollars ($515,000.00) For the avoidance of doubt, Executive shall not
be entitled to receive any other salary to the extent he serves as an officer,
director or employee of any other Playa Affiliate. The Base Salary shall be
payable in arrears in approximately equal semi-monthly installments (except that
the first and last such semi-monthly installments may be prorated if necessary)
on Playa Management’s regularly scheduled payroll dates, minus such deductions
as may be required by law or reasonably requested by Executive. The Playa Board
shall review Executive’s Base Salary annually in conjunction with its regular
review of executives’ salaries and make such increases, if any, to his Base
Salary as the Playa Board shall deem appropriate in its sole and absolute
discretion.

(b) Incentive Compensation

(i) Executive shall be eligible to receive a “Discretionary Annual Bonus” with a
target amount of seventy five percent (75%) of the sum of his annual Base Salary
and with a maximum of one hundred thirty one and twenty five hundredths percent
(131.25%) of the sum of his annual Base Salary. The amount, if any, of each
Discretionary Annual Bonus payable to Executive shall be determined by the Playa
Board in its sole and absolute discretion, taking into account such criteria as
the Playa Board shall deem appropriate. The Playa Board shall make its
determination of the amount of the Discretionary Annual Bonus (if any) payable
to Executive promptly after the Playa Board’s acceptance of the financial
results for the applicable year. Executive shall be entitled to receive the
Discretionary Annual Bonus (if any) for a given year so long as he is an
employee on the last day of the year for which the Discretionary Annual Bonus is
given. Each such Discretionary Annual Bonus directed to be awarded to Executive
shall be payable as soon as practical, but no later than sixty (60) days), after
the Playa Board makes its bonus determination for the applicable year (but in
all events within the year following the year of performance). Subject to the
foregoing, Executive may be entitled to receive a pro-rata amount of the
Discretionary Annual Bonus for any partial calendar year occurring by reason of
termination of this Agreement pursuant to Section 5(b) or (c) below.

(ii) Executive shall be eligible to participate in any equity compensation plan
under which similarly-situated senior executives of Playa Management are
eligible to

 

2



--------------------------------------------------------------------------------

receive equity awards for service to Playa Management (the “EIP”). The terms and
amounts of any EIP awards granted to Executive shall be determined by the Playa
Board in its sole and absolute discretion. Payments of amounts (if any) under
the EIP shall be structured to provide liquidity at such times and in such
amounts as is necessary to permit Executive to pay on a timely basis all income
and employment taxes due by reason of any incentive compensation payable to him
under the EIP.

(iii) Executive may be eligible to participate in such other incentive
compensation programs as may be provided to senior executives of Playa
Management or the Playa Affiliates from time-to-time.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
Executive’s entitlement to any Discretionary Annual Bonus and any award granted
to Executive under the EIP or any other incentive compensation program shall be
determined and approved by the Playa Board, in each case in its sole and
absolute discretion.

(c) Other Benefits. Commencing on January 1, 2016, Executive shall be entitled
to paid time off and holiday pay in accordance with Playa Management’s policies
in effect from time to time, and to participate in such life, health and
disability insurance, pension, deferred compensation and incentive plans, stock
options and awards, performance bonuses and other benefits as Playa Management
extends, as a matter of policy, to senior executive employees of Playa
Management.

(d) Reimbursement of Business Expenses. Playa Management shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by Executive in connection with, or related to, the performance of his
duties, responsibilities or services to Playa Management and the other Playa
Affiliates under this Agreement in accordance with the reimbursement policy and
procedure then adopted, from time to time, by Playa Management and upon
presentation by Executive of reasonable documentation, expense statements,
vouchers and such other supporting information as Playa Management may
reasonably request.

 

5. Termination

(a) Termination by Playa Management for Cause. Playa Management may terminate
Executive’s employment under this Agreement at any time for Cause upon written
notice. For purposes of this Agreement, “Cause” for termination shall mean any
of the following: (i) the conviction of Executive of, or the entry of a plea of
guilty, first offender probation before judgment or nolo contendere by Executive
to, any felony or any other crime involving dishonesty; (ii) fraud,
misappropriation, embezzlement or breach of fiduciary duty by Executive with
respect to Playa Management or any of the Playa Affiliates; (iii) Executive’s
willful failure, bad faith or gross negligence in the performance of his
assigned duties for Playa Management or any Playa Affiliate following
Executive’s receipt of written notice of such willful failure, bad faith or
gross negligence; (iv) Executive’s failure to follow reasonable and lawful
directives of Playa Management or the other applicable Playa Affiliates
following Executive’s receipt of written notice of such failure; (v) any act or
omission of Executive that that the Playa Management Board reasonably determines
to be likely to have a material adverse impact on Playa Management’s or any
Playa Affiliate’s business or reputation for honesty and fair dealing; other
than an act or failure to act by Executive acting reasonably, in good faith and
without reason to believe that such act or failure to act would adversely impact
Playa Management’s or

 

3



--------------------------------------------------------------------------------

any Playa Affiliate’s business or reputation for honesty and fair dealing; or
(vi) the breach by Executive of any material term of this Agreement following
Executive’s receipt of written notice of such breach. Playa Management shall
provide Executive a period of thirty (30) days following receipt of any written
Cause notification in order to allow Executive the opportunity to effectuate a
cure of the acts or omissions that form the basis for the determination, but
only to the extent such acts or omissions are capable of cure.

(b) Termination by Playa Management without Cause. Upon giving Executive sixty
(60) days’ written notice, Playa Management may terminate this Agreement at any
time without Cause. At Playa Management’s sole and absolute discretion, it may
substitute sixty (60) days’ salary in lieu of notice. Any salary paid to
Executive by Playa Management in lieu of notice shall not be offset against any
entitlement Executive may have to the Severance Payment pursuant to
Section 6(c)(i) below.

(c) Termination by Executive for Good Reason. Executive may terminate his
employment with Playa Management under this Agreement at any time for Good
Reason, upon sixty (60) days’ written notice by Executive to Playa Management.
Executive may not terminate this Agreement for Good Reason hereunder unless and
until he has provided Playa Management with written notice of the action which
Executive contends to be Good Reason (which notice must specify that such action
constitutes the basis for a “Good Reason” resignation hereunder), such written
notice is provided within sixty (60) days of the occurrence of the event which
Executive contends to be Good Reason and Playa Management has failed to
reasonably remedy such action within thirty (30) days of receiving such written
notice. For purposes of this Agreement, “Good Reason” for termination shall mean
any of the following: (i) the assignment to Executive of substantial duties or
responsibilities materially inconsistent with Executive’s position at Playa
Management or, to the extent Executive is a senior executive of a Playa
Affiliate, his responsibilities are inconsistent with those of a senior
executive of such other Playa Affiliate or any other action by Playa Management
which results in a substantial diminution of Executive’s duties or
responsibilities as a senior executive of Playa Management (for the avoidance of
doubt, if Executive is removed as a director or senior executive of any Playa
Affiliate, such removal or resignation shall not constitute a basis for a
resignation or termination of this Agreement by Executive for Good Reason);
(ii) Playa Management’s failure to pay Executive any Base Salary or other
compensation to which he is entitled for a period of three (3) business days;
(iii) a material reduction in Executive’s Base Salary; or (iv) a breach of any
material term of this Agreement by Playa Management.

(d) Executive’s Death or Disability. Executive’s employment with Playa
Management shall terminate immediately upon his death or, upon written notice as
set forth below, his Disability. As used in this Agreement, “Disability” shall
mean such permanent physical or mental impairment as would render Executive
unable to perform his duties under this Agreement for more than one hundred
eighty (180) days. If the Employment Period is terminated by reason of
Executive’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other. This Section 5(d) is intended to be
interpreted and applied consistent with any laws, statutes, regulations and
ordinances prohibiting discrimination, harassment or retaliation on the basis of
a disability.

(e) Termination by Executive without Good Reason. Executive may terminate his
employment under this Agreement at any time without Good Reason upon giving
Playa Management sixty (60) days’ written notice.

 

4



--------------------------------------------------------------------------------

(f) End of Employment Period. In accordance with Section 1 above, the Employment
Period shall automatically terminate on December 31, 2018 (unless terminated
earlier as provided herein).

 

6. Effect of Termination

(a) General. Regardless of the reason for any termination of this Agreement
(other than terminations due to Executive’s death or Disability, which are
covered by Sections 6(e)(i) and (ii) below, respectively), Executive shall be
entitled to receive each of the following: (i) payment of any unpaid portion of
his Base Salary through the effective date of termination; (ii) reimbursement
for any outstanding reasonable business expense he has incurred in performing
his duties hereunder in accordance with Section 4(d) above; (iii) continued
insurance benefits to the extent required by law; and (iv) payment of any fully
vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan, or any other employee benefit plan or program of Playa
Management or a Playa Affiliate.

(b) Termination by Playa Management for Cause. If Playa Management terminates
Executive’s employment for Cause, Executive shall have no rights or claims under
this Agreement against Playa Management or any of the Playa Affiliates or their
officers, directors, employees or equity holders, with respect to such
termination of employment or the termination of any other position then held by
Executive with any of the Playa Affiliates, except only to receive the payments
and benefits described in Section 6(a) above.

(c) Termination by Playa Management without Cause or by Executive for Good
Reason. If Playa Management terminates this Agreement without Cause pursuant to
Section 5(b) above, or Executive terminates this Agreement for Good Reason
pursuant to Section 5(c) above, in each case during the Employment Period, then
Executive shall only be entitled to receive, and Playa Management shall pay, in
addition to the items referenced in Section 6(a) above, the following:

(i) An aggregate amount equal to his Base Salary at the rate in effect on his
last day of employment (the “Severance Payment”). The Severance Payment shall be
paid in twelve (12) equal monthly installments commencing after Executive’s
termination of employment, subject to all legally required payroll deductions
and withholdings. The twelve (12)-month period during which Severance Payments
shall be tendered is the “Severance Payment Period.”

(ii) To help defray Executive’s costs of procuring health insurance coverage
(including COBRA), Playa Management shall pay Executive an additional monthly
amount of One Thousand Five Hundred Dollars ($1,500.00) (the “Additional
Amount”) with each Severance Payment installment during the Severance Payment
Period to be paid to Executive under Section 6(c)(i) above; provided, however,
that Executive shall promptly notify Playa Management if he becomes eligible to
obtain insurance coverage under another group insurance plan at which time
payment of the Additional Amount to Executive shall cease. In no event shall
payment of the Additional Amount to Executive extend beyond the Severance
Payment Period.

(iii) A pro-rata share of any Discretionary Annual Bonus which Executive
otherwise would have been entitled under Section 4(b)(i) above for the calendar
year in which his employment terminates without Cause or for Good Reason, with
such discretionary amount determined by the Playa Board in good faith and
prorated based

 

5



--------------------------------------------------------------------------------

on the number of days Executive is employed in the year of termination. Such
pro-rated bonus shall be paid to Executive within sixty (60) days following the
later of the end of the calendar year in which such termination occurs and the
date the financial results of such year are accepted by the Playa Board (but in
all events within the year following the year of termination) and in no event
shall any discretionary amount be determined in a manner different than such
amounts are determined for still-employed senior executives of Playa Management.

(d) Termination by Executive without Good Reason. If Executive terminates this
Agreement without Good Reason, Executive shall only be entitled to receive the
payments and benefits described in Section 6(a).

(e) Termination upon Death or Disability

(i) If Executive’s employment terminates in the event of his death, Executive’s
estate shall be entitled to receive (a) payment of any unpaid portion of his
Base Salary through the date of his death, (b) payment of any fully vested but
unpaid rights as required by the terms of any bonus or other incentive pay plan
or any other employee benefit plan or program of Playa Management or the Playa
Affiliates and (c) a pro-rata share of any Discretionary Annual Bonus to which
he otherwise would have been entitled under Section 4(b)(i) above for the
calendar year in which his death occurs at no less than the target bonus
percentage, paid at the time discretionary annual bonuses are paid to
still-employed executives of Playa Management. Further, Playa Management shall
pay the Additional Amount for a period of twelve (12) months following his date
of death. Executive’s estate shall not be entitled to receive any severance pay
or benefits or other amounts for termination due to his death other than as
provided in this Section 6(e)(i); and

(ii) In the event Executive’s employment terminates due to his Disability, he
shall be entitled to receive his Base Salary through the date he is terminated
due to his Disability. Executive also shall be entitled to receive a pro-rata
share of any Discretionary Annual Bonus to which he otherwise would have been
entitled under Section 4(b)(i) above for the calendar year in which his
employment terminates due to his Disability, paid at the time discretionary
annual bonuses are paid to still-employed executives of Playa Management.
Further, Playa Management shall pay the Additional Amount for a period of twelve
(12) months following the date of termination of his employment; provided,
however, that if such insurance coverage becomes available under another group
insurance plan during the twelve (12)-month period, payment of the Additional
Amount shall cease. Executive shall receive no severance pay or benefits for
termination due to his Disability other than as provided in this
Section 6(e)(ii).

(f) End of Employment Period. If the Employment Period automatically terminates
on December 31, 2018, then Executive shall only be entitled to receive the items
referenced in Section 6(a) above.

(g) Termination following Change in Control. If a Change in Control (as defined
below) occurs during the Employment Period, the following provisions shall
apply:

(i) Termination without Cause or for Good Reason. If Playa Management terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason within two (2) years following a Change in Control, the

 

6



--------------------------------------------------------------------------------

termination shall be treated as a termination pursuant to Section 6(c) above;
provided, however, that the Severance Payment shall be increased to one and
one-half (1.5) times Executive’s Base Salary.

For purposes of this Agreement, a “Change in Control” means a (i) Change in
Ownership of Playa Hotel & Resorts, B.V. (“Playa”), (ii) Change in Ownership of
Assets of Playa, or (iii) a Change in Effective Control of Playa, as described
herein and construed in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(A) A “Change in Ownership of Playa” shall occur on the date that any Person
acquires, or Persons Acting as a Group acquire, ownership of the equity
interests of Playa that, together with the stock held by such Person or Group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the equity interests of Playa. However, if any Person is,
or Persons Acting as a Group are, considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the equity
interests of Playa, the acquisition of additional stock by the same Person or
Persons Acting as a Group is not considered to cause a Change in Ownership of
Playa. An increase in the percentage of equity interests owned by any Person, or
Persons Acting as a Group, as a result of a transaction in which Playa acquires
its equity interests in exchange for property shall be treated as an acquisition
of equity interests.

(B) A “Change in the Ownership of Assets of Playa” shall occur on the date that
any Person acquires, or Persons Acting as a Group acquire (or has or have
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from Playa that have a
total gross fair market value equal to or more than eighty-five percent (85%) of
the total gross fair market value of all of the assets of Playa immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of Playa, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(C) A “Change in Effective Control of Playa” shall occur on the date more than
fifty percent (50%) of the members of the Playa Board are replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the existing members of the Playa Board.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by Playa and by
entities controlled by Playa or an underwriter of the equity interests of Playa
in a registered public offering.

(B) Persons shall be considered to be “Persons Acting as a Group (or a Group)”
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock or similar business transaction with Playa. If
a Person owns equity interests in both Playa and the other corporation that
enters into a merger, consolidation, purchase or acquisition of

 

7



--------------------------------------------------------------------------------

stock or similar business transaction, such holder is considered to be acting as
a Group with other holders only with respect to the ownership in the entity
giving rise to the change and not with respect to the ownership interest in
Playa. Persons shall not be considered to be acting as a Group solely because
they purchase assets of the same entity at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(C) For purposes of this definition, fair market value shall be determined by
the Playa Board.

(D) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A.

(E) For purposes of this definition, Code Section 318(a) applies to determine
ownership. Equity underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for equity that is not substantially vested (as defined by Treasury
Regulation §§1.83-3(b) and (j)), the equity underlying the option is not treated
as owned by the individual who holds the option.

(F) An initial public offering of Playa securities shall not constitute a Change
in Control under this Agreement.

(h) Separation Agreement Required for Severance Payments. No post-employment
payments by Playa Management relating to termination of employment under the
provisions of Section 6(c), (d), (e) or (g) above shall commence until Executive
executes and delivers a Separation and General Release Agreement (the
“Separation Agreement”) in the form of attached Exhibit A in all material
respects and any applicable revocation period with respect to such release has
expired.

(i) Payments upon Separation. Notwithstanding any contrary payment provisions of
this Section 6, all payments in connection with a separation from service under
this Agreement shall be made as of the latest of the following dates: (i) the
sixtieth (60th) day following the termination of Executive’s employment and his
delivery without revocation of the executed Separation Agreement; (ii) to the
extent required under Section 11(b) below, the first business day that is six
(6) months following Executive’s separation from service; or (iii) the payment
date required under the terms of any deferred compensation plan subject to the
requirements of Code Section 409A. Amounts otherwise payable prior to these
dates shall be delayed pursuant to this provision. Executive shall not retain
the ability to elect the tax year of any payments under the Separation Agreement
and to the extent any payment could be made in one (1) of two (2) tax years,
such payment shall be made in the later tax year. All payments under this
Agreement shall be subject to all applicable federal, state and local tax
withholding.

(j) Cooperation. Following Executive’s termination or resignation, Executive
shall assist and cooperate with Playa Management and the Playa Affiliates in the
orderly transition of work to others if so requested by Playa Management or the
Playa Affiliates. Executive shall cooperate with Playa Management and the Playa
Affiliates and be responsive to requests for information by any of them relating
to their respective business matters about which Executive may have information
or knowledge and reasonably assist Playa Management and the Playa

 

8



--------------------------------------------------------------------------------

Affiliates, as the case may be, with any litigation, threatened litigation or
arbitration proceeding relating to Playa Management’s or any Playa Affiliate’s
business as to which business Executive had relevant knowledge, and Playa
Management shall reimburse Executive for reasonable costs, including attorneys’
fees and expenses, actually incurred by Executive in connection with such
assistance.

 

7. Confidentiality

(a) Definition of Proprietary Information. Executive acknowledges that he may be
furnished or may otherwise receive or have access to confidential information
which relates to Playa Management’s or a Playa Affiliate’s past, present or
future business activities, strategies, services or products, research and
development; financial analysis and data; improvements, inventions, processes,
techniques, designs or other technical data; profit margins and other financial
information; fee arrangements; terms and contents of leases, asset management
agreements and other contracts; tenant and vendor lists or other compilations
for marketing or development; confidential personnel and payroll information; or
other information regarding administrative, management, financial, marketing,
leasing or sales activities of Playa Management or any Playa Affiliates or of a
third party which provided proprietary information to either or both on a
confidential basis. All such information, including any materials or documents
containing such information, shall be considered by Playa Management, the Playa
Affiliates and Executive as proprietary and confidential information of Playa
Management and the Playa Affiliates (the “Proprietary Information”).

(b) Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information disseminated by Playa Management or Playa Affiliates on
a non-confidential basis to third parties in the ordinary course of business;
(ii) information in the public domain not as a result of a breach of any duty by
Executive or any other person; or (iii) information that Playa Management or
Playa Affiliates, as the case may be, does not consider confidential.

(c) Obligations. Both during the Employment Period and after termination of his
employment for any reason, including expiration of the Employment Period (the
“Nondisclosure Restricted Period”), Executive shall preserve and protect the
confidentiality of the Proprietary Information and all physical forms thereof,
whether disclosed to him before this Agreement is signed or afterward. In
addition, Executive shall not (i) disclose or disseminate the Proprietary
Information to any third party, including employees of Playa Management or Playa
Affiliates without a legitimate business need to know; (ii) remove the
Proprietary Information from Playa Management’s or any of the Playa Affiliate’s
premises without a valid business purpose; or (iii) use the Proprietary
Information for his own benefit or for the benefit of any third party, in each
of the foregoing cases during the Nondisclosure Restricted Period.

(d) Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”)

 

9



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision of this Agreement, Executive shall not
be held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that:

(A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii) Notwithstanding any other provision of this Agreement, if Executive files a
lawsuit for retaliation by Playa Management for reporting a suspected violation
of law, Executive may disclose the Playa Management’s trade secrets to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive:

(A) files any document containing the trade secret under seal; and

(B) does not disclose the trade secret, except pursuant to court order.

(e) Return of Proprietary Information. Executive acknowledges that all the
Proprietary Information pre-existing, used or generated during the course of his
employment by Playa Management is the property of Playa Management and the Playa
Affiliates, as the case may be, and Executive holds and uses such as a trustee
for Playa Management or the Playa Affiliates and subject to Playa Management’s
and the Playa Affiliates’ sole control. Executive shall deliver to Playa
Management or the Playa Affiliates, as applicable, all documents and other
tangibles (including diskettes and other storage media) containing the
Proprietary Information (x) at any time upon request by the Playa Management
Board or the applicable Playa Affiliate during his Employment Period and
(y) immediately upon termination of the Employment Period.

 

8. Noncompetition

The following definitions shall apply for the purpose of this Section 8:

(i) “Competing Business” shall mean (a) acting as an owner or a lessee of
hotels, convention facilities, conference centers or similar facilities;
(b) asset or operational management for hotels, convention facilities,
conference centers or similar facilities, or (c) any other business that Playa
Management or Playa Affiliates conducts or contemplates under such business
plans as of the date of termination of the Employment Period. Notwithstanding
any provision to the contrary in this Agreement, Competing Business shall
exclude: Executive’s ownership of five percent (5%) or less of the outstanding
stock of any publicly traded corporation or other entity; or of an equity
interest in any other entity approved by the Playa Management Board and listed
on Exhibit B hereto; or Executive’s service on the Board of Directors of any
Playa Affiliate.

(ii) “Customer” shall mean any hotel, conference center, lodging business, or
real estate investment trust with which Playa Management or Playa Affiliates has
an existing lease, sublease, or management contract.

(iii) “Prospective Customer” shall mean any person or entity to whom Executive
or Playa Management or any of the Playa Affiliates sent or delivered a written
sales or servicing proposal, quote or contract, or with whom Executive or Playa
Management or any of the Playa Affiliates had business contact for the purpose
of developing that person or entity into a customer of Playa Management or a
Playa Affiliate.

 

10



--------------------------------------------------------------------------------

(iv) “Restricted Area” shall mean within Mexico, the Dominican Republic and any
other geographic area included in Playa Management’s and any Playa Affiliate’s
business plans during the Employment Period.

(v) “Restricted Period” shall mean the Employment Period and a period of twelve
(12) months following the expiration, resignation or termination of Executive’s
employment for any reason.

(vi) “Solicit” shall mean to knowingly solicit, call upon, or initiate
communications or contacts with a person or entity for the purpose of developing
or continuing a business relationship.

(a) Restriction on Competition. During the Restricted Period, Executive shall
not engage, directly or indirectly, either individually or through another
person or entity, whether as an owner, employee, consultant, partner, principal,
agent, representative, stockholder or otherwise, of, in, to or for any Competing
Business in the Restricted Area; provided, however, that Executive may own less
than five percent (5%) of the outstanding stock of any publicly traded
corporation that engages in a Competing Business.

(b) Non-Solicitation of Customers. During the Restricted Period, Executive shall
not Solicit, directly or indirectly, on his own behalf or on behalf of any other
person(s), any Customer or Prospective Customer of Playa Management or any of
the Playa Affiliates for any line of business that Playa Management or Playa
Affiliates conducts or plans to conduct as of the date of Executive’s
termination of employment for the purpose of conducting, marketing or providing
for a Competing Business.

(c) Non-Solicitation of Employees. During the Restricted Period, Executive shall
not, directly or indirectly, Solicit or employ or cause any business, other than
an affiliate of Playa Management or Playa, to Solicit or employ any person who
is then or was at any time during the two (2)-year period prior to Executive’s
termination as an employee of Playa Management or any of the Playa Affiliates
and who is at the time of such employee’s separation from Playa Management or
Playa Affiliates, a director, vice president, senior vice president, executive
vice president or similar position of Playa Management or any of the Playa
Affiliates, except to the extent that such action is undertaken in the ordinary
course of hiring practices (e.g., an employment solicitation that is transmitted
generally to the public or in the industry, rather than one that is targeted
directly to any such Playa Management or Playa Affiliates’ employee).

(d) Acknowledgement. Executive acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of
Playa Management and the Playa Affiliates as the result of his employment with
Playa Management, as well as access to the relationships between Playa
Management, and the Playa Affiliates and their respective clients and employees.
Executive further acknowledges that the business of Playa Management and the
Playa Affiliates is very competitive and that competition by him in that
business during the Employment Period and the Restricted Period would severely
injure Playa Management and the Playa Affiliates, as the case may. Executive
understands that the restrictions contained in this Section 8 are reasonable and
are required for Playa Management’s and the Playa Affiliates’ legitimate
protection, and do not unduly limit his ability to earn a livelihood.

 

11



--------------------------------------------------------------------------------

(e) Severability. If any court determines that any provision of this Section 8
is invalid or unenforceable, the remainder of this Section 8 shall not thereby
be affected and shall be given full effect, without regard to the invalid
portion. In addition, if any court or arbitrator construes any portion of this
Section 8 to be unenforceable because of the duration of such provision or the
area covered thereby, such court shall have the power to reduce the duration or
area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. This Section 8, as so amended, shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.

(f) Breach of Restrictive Covenants. Notwithstanding any arbitration provisions
contained in this Agreement, Playa Management and the Playa Affiliates shall
have the right and remedy to have the provisions of this Section 8 specifically
enforced by a court of competent jurisdiction without any requirement to first
seek a remedy through arbitration, including by temporary or permanent
injunction, it being acknowledged and agreed that any such violation may cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. The Company shall also have the right to seek
damages for any breach of this Section 8.

(g) Successors and Assigns. Playa Management and its successors and assigns may
enforce these restrictive covenants.

 

9. Employee Representations

Executive represents and warrants to Playa Management that he is aware of the
essential functions of his position set forth in Section 2 above, and that he is
able to perform all of the essential functions of Chief Executive Officer with
or without a reasonable accommodation under the law. Further, except as
otherwise identified in this Agreement, Executive is not now under any
obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent him from performing his obligations under this Agreement.

 

10. Arbitration

(a) Any disputes or claims between Playa Management and Executive in any way
concerning Executive’s employment, the termination of his employment hereunder,
a breach of this Agreement, its enforcement or any other matter relating thereto
shall be submitted at the initiative of either party to mandatory arbitration in
the Commonwealth of Virginia before a single arbitrator under the Federal
Arbitration Act and pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, or its successor, then in effect. The decision of the
arbitrator shall be rendered in writing, shall be final, and may be entered as a
judgment in any court in the Commonwealth of Virginia or elsewhere. The parties
irrevocably consent to the jurisdiction of the federal and state courts located
in Virginia for this purpose. Each party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorneys’ fees and expenses.

(b) Notwithstanding the foregoing, Playa Management in its sole and absolute
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief, for damages and such other relief as Playa Management shall
elect to enjoin, enforce or seek recovery for the breach of Executive’s
covenants under this Agreement. Such covenants shall be construed as agreements
independent of any other provisions of this Agreement and the existence of any
claim or cause of action Executive may have against Playa Management, whether
based on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Playa Management of such covenants.

 

12



--------------------------------------------------------------------------------

11. Miscellaneous

(a) Parachute Payments. In the event that (i) any severance payment, insurance
benefits, accelerated vesting, pro-rated bonus or other benefit payable to
Executive shall constitute a “parachute payment” within the meaning of Code
Section 280G (“Parachute Payment”) and be subject to the excise tax imposed by
Code Section 4999 (the “Excise Tax”), and (ii) if the payments to Executive were
reduced to the minimum extent necessary so that such payments did not constitute
Parachute Payments, the net benefits retained by Executive after the deduction
of any federal, state or local income taxes would be greater than the net
benefits retained by Executive if there was no such reduction after the
deduction of Excise Tax and any federal, state or local income taxes, then such
payments shall be so reduced. Such reduction shall be accomplished in any manner
deemed appropriate by Playa Management after consultation with Executive. For
purposes of making the foregoing determination: (1) Parachute Payments provided
under arrangements with Executive other than this Agreement, if any, shall be
taken into account in determining the total amount of Parachute Payments
received by Executive so that the amount of Parachute Payments that are
attributable to provisions of this Agreement is maximized; and (2) Executive
shall be deemed to pay federal, state and local income taxes at the highest
marginal rate of taxation for Executive’s taxable year in which the Parachute
Payments are includable in Executive’s income for purposes of federal, state and
local income taxation. The determination of whether the Excise Tax is payable,
and the amount of any reduction necessary to make the Excise Tax not payable, as
well as whether such a reduction would result in greater after-tax benefits to
Executive, shall be made in writing in good faith by a nationally-recognized
independent certified public accounting firm approved by Playa Management and
Executive, such approval not to be unreasonably withheld (the “Accounting
Firm”). For purposes of making the calculations required by this Section 11(a),
to the extent not otherwise specified herein, reasonable assumptions and
approximations may be made with respect to applicable taxes and reasonable, good
faith interpretations of the Code may be relied upon. Playa Management and
Executive shall furnish such information and documents as may be reasonably
requested in connection with the performance of the calculations under this
Section 11(a). Playa Management shall bear all costs incurred in connection with
the performance of the calculations contemplated by this Section 11(a).

(b) Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
promptly made to Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to the
severance pay provisions of Section 6 above and the parachute payment provisions
of Section 11(a) above are intended to be exempt from treatment as nonqualified
deferred compensation under Code Section 409A to the maximum extent permitted by
the Code and applicable Treasury Regulations, including exemptions under
Treasury Regulation Section 1.409A-1(b)(9) (separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (short-term deferrals). If Executive is
treated as a “specified employee” (as determined by the Playa Management in its
discretion in accordance with applicable regulations under Code Section 409A) at
the time of his separation from service (within the meaning of Code
Section 409A) from Playa Management and each employer treated as a single
employer with Playa Management under Code Section 414(b) or (c) (provided that
in applying such Sections and in accordance with the rules of Treasury
Regulations Section 1.409A-1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent”) and if any amounts of nonqualified
deferred compensation (within the meaning of Code Section 409A) are payable
under this Agreement by reason of Executive’s separation from service, then
payment of the amounts so treated as nonqualified deferred compensation which
would otherwise be payable during the six (6)-month period following Executive’s
separation from service shall be delayed until the earlier of (i) the first
business day which is at least six (6) months and one (1) day following the date
of such separation from service, (ii) the death of Executive, or (iii) such
earlier date on which payment is permitted under Code Section 409A(a)(2)(B), and
such payment shall be increased for delayed payment based on a crediting rate of
the applicable federal short-term rate under Code Section 1274(d) (as determined
on the date(s) payment(s) would have otherwise been made) from the date
payment(s) would have otherwise been made without regard to this provision and
the date payment is actually made. Any series of payments due under this
Agreement, other than a payment which is a life annuity, shall for all purposes
of Code Section 409A be treated as a series of separate payments and not as a
single payment. If any amount otherwise payable under this Agreement by reason
of a termination of employment from Playa Management is treated as nonqualified
deferred compensation (within the meaning of Code Section 409A), then instead of
making such payment upon occurrence of the termination of employment, such
payment shall be made at such time as Executive has a separation from service
(within the meaning of Code Section 409A) from Playa Management and each
employer treated as a single employer with Playa Management, as determined
above.

(c) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight deliver service, when received, addressed as
follows:

 

  (i) If to Playa Management, to:

Playa Management USA, LLC

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

 

  (ii) If to Executive, to:

Alexander Stadlin

Address on file

 

14



--------------------------------------------------------------------------------

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

(d) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

(f) Amendment. This Agreement may be amended or modified only after approval by
the Playa Management Board and by a written instrument executed by both Playa
Management and Executive.

(g) Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the Commonwealth of Virginia, without regard to
its conflicts of laws principles.

(h) Successors and Assigns; Change in Control. This Agreement shall be binding
upon and inure to the benefit of both parties and each of its successors and
assigns, including any entity with which or into which Playa Management may be
merged or which may succeed to its assets or business or any entity to which
Playa Management may assign its rights and obligations under this Agreement;
provided, however, that the obligations of Executive are personal and shall not
be assigned or delegated by him.

(i) Waiver. No delays or omission by Playa Management or Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by Playa Management or Executive on any one
(1) occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

(j) Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(k) Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(l) Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

(m) Survival. The provisions of Sections 7 through 11 of this Agreement shall
survive any termination of Executive’s employment.

 

15



--------------------------------------------------------------------------------

12. Approvals

The effectiveness of this Agreement is subject to the approval of the Playa
Board. Delivery of this Agreement executed by Playa Management to Executive
shall be deemed conclusive evidence of such approval and upon such approval this
Agreement shall be deemed effective as of the Effective Date.

 

13. No Other Employment or Compensation

Executive (x) represents and warrants to Playa Management and the other Playa
Affiliates that, and (y) agrees that during the Employment Period, (a) he is not
and shall not be a party to any employment agreement or directly or indirectly
involved in any employment or consulting arrangement or relationship with Playa
Management or any other Playa Affiliate, except for this Agreement and as
expressly permitted hereunder, and (b) he is not and shall not be directly or
indirectly receiving any compensation, fees or payments of any other kind in
exchange for any employment, consulting or other services provided to Playa
Management or any other Playa Affiliate, except as provided under this Agreement
and as expressly permitted hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

EXECUTIVE:     PLAYA MANAGEMENT USA, LLC

/s/ Alexander Stadlin

    By:  

/s/ Bruce D. Wardinski

Alexander Stadlin       Bruce D. Wardinski       Its Authorized Representative

 

16



--------------------------------------------------------------------------------

Exhibit A

Sample Separation Agreement

This Separation Agreement (“Agreement”) is entered as of                     ,
between                      (hereinafter referred to as “Executive”) and Playa
Management USA, LLC, a Delaware limited liability company (hereinafter referred
to as the “Company”). Executive and the Company collectively are referred to as
the “Parties,” and individually are referred to as a “Party.”

RECITALS

WHEREAS, Executive was employed by the Company pursuant to the terms of
employment agreement dated             , 2016 (the “Employment Agreement”); and

WHEREAS, Executive’s employment has terminated effective                     
pursuant to Section                      of the Employment Agreement; and

WHEREAS, Executive is entitled to certain post-termination payments contingent
upon his execution of this Agreement; and

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1. Adoption of Recitals. The Parties hereto adopt the above recitals as being
true and correct, and they are incorporated herein as material parts of this
Agreement.

2. Severance Benefits.

a. Provided that Executive signs and returns this Agreement to the Company
without revoking it, and complies with the material terms of this Agreement, the
Company will provide the following Severance Benefits:                     
pursuant to Section 6     of the Employment Agreement.

b. Payments upon Separation. All payments in connection with a separation from
service under this Agreement shall be made as of the latest of the following
dates: (i) the sixtieth (60th) day following the termination of Executive’s
employment and his delivery without revocation of the executed Agreement;
(ii) to the extent required under Section 11(a) of the Employment Agreement, the
first business day that is six (6) months following Executive’s separation from
service; or (iii) the payment date required under the terms of any deferred
compensation plan subject to the requirements of the Internal Revenue Code
(“Code”) Section 409A. Amounts otherwise payable prior to these dates shall be
delayed pursuant to this provision. Executive shall not retain the ability to
elect the tax year of any payments under this Agreement and to the extent any
payment could be made in one (1) of two (2) tax years, such payment shall be
made in the later tax year. All payments under this Agreement shall be subject
to all applicable federal, state and local tax withholding.

 

17



--------------------------------------------------------------------------------

c. Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
promptly made to Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to the
severance pay provisions of Section 6 of the Employment Agreement and the
parachute payment provisions of Section 11(a) of the Employment Agreement are
intended to be exempt from treatment as nonqualified deferred compensation under
Code Section 409A to the maximum extent permitted by the Code and applicable
Treasury Regulations, including exemptions under Treasury Regulation
Section 1.409A-1(b)(9) (separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (short-term deferrals). If Executive is treated as a “
specified employee ” (as determined by the Company in its discretion in
accordance with applicable regulations under Code Section 409A) at the time of
his separation from service (within the meaning of Code Section 409A) from the
Company and each employer treated as a single employer with the Company under
Code Section 414(b) or (c) (provided that in applying such Sections and in
accordance with the rules of Treasury Regulations Section 1.409A-1(h)(3), the
language “at least 50 percent” shall be used instead of “at least 80 percent”)
and if any amounts of nonqualified deferred compensation (within the meaning of
Code Section 409A) are payable under this Agreement by reason of Executive’s
separation from service, then payment of the amounts so treated as nonqualified
deferred compensation which would otherwise be payable during the six (6)-month
period following Executive ’s separation from service shall be delayed until the
earlier of (i) the first business day which is at least six (6) months and one
(1) day following the date of such separation from service, (ii) the death of
Executive, or (iii) such earlier date on which payment is permitted under Code
Section 409A(a)(2)(B), and such payment shall be increased for delayed payment
based on a crediting rate of the applicable federal short-term rate under Code
Section 1274(d) (as determined on the date(s) payment(s) would have otherwise
been made) from the date payment(s) would have otherwise been made without
regard to this provision and the date payment is actually made. Any series of
payments due under this Agreement, other than a payment which is a life annuity,
shall for all purposes of Code Section 409A be treated as a series of separate
payments and not as a single payment. If any amount otherwise payable under this
Agreement by reason of a termination of employment from the Company is treated
as nonqualified deferred compensation (within the

 

18



--------------------------------------------------------------------------------

meaning of Code Section 409A), then instead of making such payment upon
occurrence of the termination of employment, such payment shall be made at such
time as Executive has a separation from service (within the meaning of Code
Section 409A) from the Company and each employer treated as a single employer
with the Company, as determined above.

3. Release. In consideration of the Severance Benefits, Executive hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges Playa
Management USA, LLC, Playa Hotel & Resorts, B.V., Playa Resorts Management, LLC,
and their related affiliates, subsidiaries, parents, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, executives, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to Executive’s employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Age Discrimination
in Employment Act, the Genetic Information Nondiscrimination Act of 2008, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
the Rehabilitation Act of 1973, Executive Order 11246, Executive Order 11141,
the Fair Credit Reporting Act, Sections 1981 and 1983 of the Civil Rights Act of
1866, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended, the Immigration Reform and Control Act, the Equal Pay Act, any local,
state, federal or foreign whistleblower statute, regulation, ordinance or law,
including the Florida Whistleblower Act of 1986 and 1991, the Fair Labor
Standards Act, the Consolidated Omnibus Reconciliation Act, the Occupational
Safety and Health Act, the Fair Credit Reporting Act, the Older Workers’
Benefits Protection Act, and the Executive Retirement Income Security Act of
1974, the Florida Civil Rights Act, the Virginia Human Rights Act, the
Virginians with Disabilities Act, the Virginia Equal Pay Act, the Virginia
Genetic Testing Law, the Virginia Occupational Safety and Health Act, the
Virginia Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right
to Work Law, all as amended; any foreign, federal, state and/or local law,
statute, regulation or ordinance prohibiting discrimination, retaliation and/or
harassment or governing wage or commission payment claims; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, and any claim or damage arising out of Executive’s
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Executive understands that, by
releasing all of Executive’s legally waivable claims, known or unknown, against
the Released Parties, Executive is releasing all of Executive’s rights to bring
any claims against any of them based on any actions, decisions or events
occurring through the date Executive signs this Agreement including the terms
and conditions of Executive’s employment and the termination of Executive’s
employment.

Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (the “EEOC”), the Department
of Labor (the

 

19



--------------------------------------------------------------------------------

“DOL”), the National Labor Relations Board (the “NLRB”), or other government
agency. Notwithstanding the foregoing, Executive agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit filed by Executive
or on Executive’s behalf.

4. Continuing Obligations. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition. Executive further acknowledges and reaffirms
Executive’s obligations set forth in the Sections 7 and 8 of the Employment
Agreement, which remain in full force and effect.

5. Cooperation. Following Executive’s termination or resignation, Executive
shall assist and cooperate with the Company in the orderly transition of work to
others if so requested by the Company. Executive shall cooperate with the
Company and be responsive to requests for information relating to business
matters about which Executive may have information or knowledge and reasonably
assist the Company, as the case may be, with any litigation, threatened
litigation or arbitration proceeding relating to the Company’s business as to
which business Executive had relevant knowledge, and the Company shall reimburse
Executive for reasonable costs, including attorneys’ fees and expenses, actually
incurred by Executive in connection with such assistance.

6. Non-disparagement. Executive understands and agrees that as a condition for
the consideration herein described, Executive shall not make any false,
disparaging or derogatory statements to any person or entity, including any
media outlet, regarding the Company or any of its affiliates, subsidiaries,
directors, officers, Executives, agents or representatives or about the
Company’s or its subsidiaries’ business affairs and/or financial condition.
Executive understands and agrees that Executive’s commitment not to defame,
disparage, or impugn Company’s reputation constitutes a willing and voluntary
waiver of Executive’s rights under the First Amendment of the United States
Constitution and other laws. However, these non-disparagement obligations, do
not limit Executive’s ability to truthfully communicate with the EEOC, DOL, NLRB
and comparable state or local agencies or departments whether such communication
is initiated by Executive or in response to the government.

7. Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

8. Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

 

20



--------------------------------------------------------------------------------

9. Nature of Agreement. Executive understands and agrees that this Agreement is
a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

10. Acknowledgments. Executive acknowledges that Executive has been given at
least 21 days to consider this Agreement, and that the Company advised Executive
to consult with an attorney of Executive’s own choosing prior to signing this
Agreement. Executive understands that Executive may revoke this Agreement for a
period of seven (7) days after Executive signs this Agreement by notifying the
Company’s General Counsel, in writing, and the Agreement shall not be effective
or enforceable until the expiration of the Revocation Period. Executive
understands and agrees that by entering into this Agreement, Executive is
waiving any and all rights or claims Executive might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that Executive has received consideration beyond that to
which Executive was previously entitled.

11. Tax Provision. In connection with the separation benefits to be provided to
Executive pursuant to the Employment Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and
Executive shall be responsible for any and all applicable taxes with respect to
such payments under applicable law. Executive acknowledges that Executive is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the payments set forth in the Employment Agreement.

12. Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Agreement, and that Executive fully understands
the meaning and intent of this Agreement. Executive states and represents that
Executive had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. Executive further states and represents that
Executive has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof and
signs Executive’s name of Executive’s own free act.

13. Entire Agreement. This Agreement and Sections 7 through 12 of the Employment
Agreement, which survive termination of Executive’s employment with the Company,
contain and constitute the entire understanding and agreement between Executive
and the Company and supersede and cancel any other previous oral and written
negotiations, agreements, and commitments between the Parties.

14. Arbitration.

a. Any disputes or claims between the Company and Executive in any way
concerning Executive’s employment, the termination of his employment under the
Employment Agreement, a breach of this Agreement, its enforcement or any other
matter relating thereto shall be submitted at the initiative of either Party to
mandatory arbitration in the Commonwealth of Virginia before a single arbitrator
under the Federal Arbitration Act and pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, or its successor, then in effect.
The decision of the arbitrator shall be rendered in writing, shall be final, and
may be entered as a judgment in any court in the Commonwealth of Virginia or
elsewhere. The Parties irrevocably consent to the jurisdiction of the federal
and state courts located in Virginia for this purpose. Each Party shall be
responsible for its or his own costs incurred in such arbitration and in
enforcing any arbitration award, including attorneys’ fees and expenses.

 

21



--------------------------------------------------------------------------------

b. Notwithstanding the foregoing, the Company in its sole and absolute
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief, for damages and such other relief as the Company shall elect
to enjoin, enforce or seek recovery for the breach of Executive’s covenants
under the Employment Agreement. Such covenants shall be construed as agreements
independent of any other provisions of the Employment Agreement and the
existence of any claim or cause of action Executive may have against the
Company, whether based on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.

 

EXECUTIVE     PLAYA MANAGEMENT USA, LLC

 

    By:  

 

    Print Name:  

 

    Title:  

 

 

22